Mr. Justice Waterman delivered the opinion of the Court. The questions involved in each of these cases have been repeatedly passed upon by this court, and in accordance with the rulings in Tibbetts v. The West & South Towns Ry. Co., 54 Ill. App. 180; North Chicago St. Ry. Co. v. Cheatham, 58 Ill. App. 318; Stewart v. Chicago General Street Ry. Co., 58 Ill. App. 446; General Electric Ry. Co. v. The Chicago City Ry. Co., Vol. 28 Chicago Legal News, 406; Phelps v. The Lake St. Elevated Ry. Co., 60 Ill. App. 471; affirmed by the Supreme Court. The decree of the Superior Court dismissing the bill of Ann B. Dore v. The Northwestern Elevated Bailroad Company et al., for want of equity, is affirmed, and the order of the Superior Court granting an injunction in Union Consolidated Elevated Bailway Company v. Andrew Bolter, George S. Bullock et al., is reversed.